Title: To James Madison from James Simpson, 5 June 1802 (Abstract)
From: Simpson, James
To: Madison, James


5 June 1802, Tangier. No. 40. Transmits a copy of his dispatch no. 39 [13 May 1802] and encloses a translation of the minister’s response to his and the Swedish consul’s 25 Apr. letter on the intended shipment of wheat to Tripoli, “by which you will see he submits the propriety of that measure to the Letter of the Treaties of Sweden and the United States, with this Country. Unfortunately neither make any provision for such a Case, nor are Blockaded Ports mentioned in them.” “Sunday last the Governour sent for Mr Wyk and me to shew us a Letter from His Majesty, desiring to know if we were yet authorised to grant Passports for that Wheat & the Tripoline Ship laying at Gibraltar, which of course was answered in the Negative. It did not appear he had been instructed to treat with us upon the subject, in the precise terms of the Ministers Letter.” Having heard of Commodore Dale’s safe arrival in the U.S., hopes to receive JM’s instructions soon on the points “submitted to your consideration.” The emperor is not satisfied with the “choice or quality” of the Swedish gifts; the governor “presented Mr Wyk with a very extensive and costly list of what the Emperour wishes to have in two years hence, which this Gentleman did not see himself at liberty to receive.” The governor warned Wyk that should the next ambassador not bring the gifts “he had better not come.” It will be some months before the two frigates launched at Rabat will be made ready for sea. Fears these ships are “intended to act against some Christian Power” and suggests stationing at least one U.S. frigate “on this Coast” to watch them. Reiterates that “nothing will tend more to keep this Government in awe” than the frequent sight of U.S. warships on its coast and in its harbors. For lack of conveyance, this letter has been delayed until 10 June, which allows him to add that the Swedish consul Wyk has been warned by the emperor that he can leave Morocco but must take his secretary and dependents; should the articles wanted by the emperor not arrive within four months, “Peace between the two Countrys would at that period cease.” Hopes that the situation of Tripoli has had no share in determining the emperor’s actions. Adds in a postscript that as the Swedish consul is to leave in a few days, “I do not consider it safe to freight the Ships of that Nation for Voyages to this part of the World.”
 

   
   RC and enclosure (DNA: RG 59, CD, Tangier, vol. 1). RC 3 pp.; docketed by Brent. Extract of RC printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:165. Jefferson communicated an extract of the RC and the enclosure to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:465–66). For enclosure, see n. 1.



   
   The enclosed translation of Sidi Mohammed ben Absalom Selawy’s letter to Simpson and Peter Wyk, 10 May 1802 (2 pp.), described the wheat intended to be transported to Tripoli as the property of the emperor. “If you allow it to pass when the Ambassador goes … it will be very well. If not, you will do what is regular, and as is established by the Treaties of Peace between us and you” (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:149).



   
   A full transcription of this document has been added to the digital edition.

